DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 12 November 2020. Claims 24-43 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 November 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
The applicant’s remarks and arguments have been carefully considered, but they are not persuasive. The examiner notes that the previous reference Gruber reads on the amendment “wherein the graphical user interface includes at least one graphical element that is operable to cause a verbal dialog state machine to transition from a first verbal dialog state of the automated assistant corresponding to the first visual dialog state to a second verbal dialog state of the automated assistant, wherein the automated assistant switches from the first verbal dialog state to the second verbal dialog state configured to resolve an intent”. Gruber et al., fig. 43A-B and para [0632], show that the assistant’s response is redirected from local weather (i.e., a first visual dialog state) to weather in New York when the user adds “in new York” (i.e., a second visual dialog 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-27, 29, 31, 35-37, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   US 20130275164, hereinafter referred to as Gruber et al.

Claims 1-23 canceled.
  
Regarding claim 24 (Currently Amended), Gruber et al. discloses a system to provide multi-modal interactions between computing devices (Gruber et al., fig. 6, 26, 33, and 42), comprising: 

one or more server computing devices (Gruber et al., para [0079]) that implement a server portion (Gruber et al., para [0079]) of an automated assistant (“According to specific embodiments, at least some of the features and/or functionalities of the various intelligent automated assistant embodiments disclosed herein may be implemented on one or more general-purpose network host machines,” Gruber et al., para [0079].) to: 

receive data indicative of a first visual dialog state of a visual dialog state machine (“Dynamically render data for different graphical user interface display engines based on the request,” Gruber et al., para [0593]. Rendering data on the gui based on a request is indicative of a visual dialog state.); 

provide, to at least one client computing device having a display, the data indicative of [[a]] the first visual dialog state of [[a]] the visual dialog state machine (Gruber et al., para [0593]); 

receive, from the at least one client computing device having [[a]] the display, data indicative of operation of at least one graphical element on the display (Gruber et al., para [0593]), the at least one client computing device comprising a client portion of the automated assistant to: 

receive, by way of the server portion of the automated assistant, the data indicative of the first visual dialog state of the visual dialog state machine (Gruber et al., para [0599] and fig. 6.); 

           render, on the display based on the first visual dialog state, a graphical user interface associated with a human-to-computer dialog session (Gruber et al., para 622-624), wherein the graphical user interface includes at least one graphical element that is operable to cause a verbal dialog state machine to transition from a first verbal dialog state of the automated assistant corresponding to the first visual dialog state to a of the automated assistant, wherein the automated assistant switches from the first verbal dialog state to the second verbal dialog state configured to resolve an intent (“Referring now to FIGS. 43A and 43B, there are shown screen shots depicting an example of the use of short term personal memory component(s) 1052 to maintain dialog context while changing location, according to one embodiment. In this example, the user has asked about the local weather, then just says "in new york". Screen 4301 shows the initial response, including local weather. When the user says "in new york", assistant 1002 uses short term personal memory component(s) 1052 to access the dialog context and thereby determine that the current domain is weather forecasts. This enables assistant 1002 to interpret the new utterance "in new york" to mean "what is the weather forecast in New York this coming Tuesday?". Screen 4302 shows the appropriate response, including weather forecasts for New York,” Gruber et al., para [0632]. See also Gruber et al., fig. 43A-B. Thus, the assistant’s response is redirected from local weather (i.e., a first visual dialog state) to weather in New York when the user adds “in new York” (i.e., a second visual dialog state), and the graphical user interface transitions from a first verbal dialog state of the automated assistant corresponding to the first visual dialog state to a second verbal dialog state of the automated assistant to resolve an intent.); and    

detect operation of the at least one graphical element by [[the]] a user (Gruber et al., fig. 2, shows interaction between a user and an intelligent automated assistant using a gui.); and 


FIG.33 may provide an interface control flow loop of a conversational interface between the user and intelligent automated assistant 1002. At least one iteration of the automated call and response procedure may serve as apply in the conversation. A conversational interface is an interface in which the user and assistant 1002 communicate by making utterances back and forth in a conversational manner,” Gruber et al., para [0652]. Thus, data is provided which is indicative of transition from a user’s utterance (a first verbal dialog state) to the assistant’s spoken response (a second verbal dialog state). And, Gruber et al., fig. 31, shows the interaction via the gui (i.e., a graphical element).).  

As to claim 35, method claim 35 and system claim 24 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 35 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 25 (Currently Amended), Gruber et al. discloses the system of claim 24, comprising the server portion of the automated assistant to:  -2- 4837-5082-2530Atty. Dkt. 098981-5721 (GGL-106USCIP) 

receive, from a third party computing service, data indicative of the second verbal dialog state including text or audio data (Gruber et al., fig. 31(3102). And, “As described 

provide, to the client portion of the automated assistant (Gruber et al., fig. 6(1304A-E), the data indicative of the second verbal dialog state to cause the client portion of the automated assistant to, in response to receiving the data indicative of the second verbal dialog state: 

convert the text to speech and audibly render the speech; or 

audibly render the audio data (Guber et al., fig. 42(628)).  

As to claim 36, method claim 36 and system claim 25 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 36 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 26 (Previously Presented), Gruber et al. discloses the system of claim 24, comprising: 

the server portion of the automated assistant to provision the data indicative of the operation of the at least one graphical element to a third party computing service to cause: 



the client portion of the automated assistant on the at least one client computing device to render, on the display based on the second visual dialog state, an updated graphical user interface associated with the human-to-computer dialog session (Guber et al., fig. 31, shows the updated gui displaying responses based on the second visual dialog state.).  

Regarding claim 27 (Previously Presented), Gruber et al. discloses the system of claim 24, comprising: 

the server portion of the automated assistant to provision the data indicative of the operation of the at least one graphical element to a third party computing service to cause: 

the client portion of the automated assistant on the at least one client computing device to render, on the display based on a second visual dialog state, an updated graphical user interface associated with the human-to-computer dialog session (Guber et al., fig. 31, shows the updated gui displaying responses based on the second visual dialog state.) and automatically perform a touchless interaction to render the updated graphical In step 710, a speech input utterance is obtained and a speech-to-text component (Such as component described in connection with FIG.22) interprets the speech to produce a set of candidate speech interpretations 712,” Guber et al., para [0603]. Also, “0605. In step 714, the candidate speech interpretations 712 are sent to a language interpreter 1070, which may produce representations of user intent 716 for at least one candidate speech interpretation 712. In step 732, paraphrases of these representations of user intent 716 are generated and presented to the user. (See related step 132 of procedure 120 in FIG.22),” Guber et al., para [0605]. And, Guber et al., figs. 40-41 which show updated gui in response to the user’s speech input (i.e., a touchless interaction).).  

As to claim 37, method claim 37 and system claim 27 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 37 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 29 (Currently Amended), Gruber et al. discloses the system of claim 24, comprising: 

the one or more server computing devices 

As to claim 39, method claim 39 and system claim 29 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 39 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 31 (Currently Amended), Gruber et al. discloses the system of claim 24, comprising the one or more server computing devices 

receive an indication of a type of visual dialog state (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state).); 

execute, based on the indication of the type of visual dialog state, a real-time digital component selection process (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state) and Gruber et al., fig. 44A, shows how an e-mail icon (i.e., a digital component) may be selected via a real-time digital component selection process.); and 

provide, to the at least one client device, a digital component selected via the real-time digital component selection process (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state) and Gruber 

As to claim 40, method claim 40 and system claim 31 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 40 is similarly rejected under the same rationale as applied above with respect to system claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130275164, hereinafter referred to as Gruber et al., in view of US 20170277364, hereinafter referred to as Roach et al.

Regarding claim 28 (Previously Presented), discloses the system of claim 24, comprising: 

the server portion of the automated assistant to cause the client portion of the automated assistant on the at least one client computing device to render, on the 

operation of a selectable element of the graphical user interface; 

scrolling to a particular position of a document rendered in the graphical user interface; and 

zooming in on a portion of the graphical user interface.  

Gruber et al. does not disclose operation of a selectable element of the graphical user interface via a touchless interaction.

Roach et al. is cited to disclose operation of a selectable element of the graphical user interface via a touchless interaction (“…the filter mode may be exited based on a toggle button, selection field or any type of button or interaction component (including verbal or audio interactions without the user contacting the interface display, etc., for example) to indicate a user’s selection of exiting the filter mode,” Roach et al., para [0019].). Roach et al. benefits Guber et al. by providing new techniques and interfaces for electronic devices that will improve the refinement of filtered results and user interactions (Roach et al., para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Guber et al. with those of Roach et al. to enchance the search results of Guber et al.

claim 38, method claim 38 and system claim 28 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 38 is similarly rejected under the same rationale as applied above with respect to system claim.

Claims 30, 32 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130275164, hereinafter referred to as Gruber et al., in view of US 20120293551, hereinafter referred to as Momeyer et al.

Regarding claim 30 (Currently Amended), Gruber et al. discloses the system of claim 24, but not comprising: 

the one or more server computing devices 

Momeyer et al. is cited to disclose the one or more server computing devices comprising a digital component selector to determine, based on a policy, to initiate a real-time digital component selection process (“FIG. 7 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100, which prevents an unintended activation of suspect commands that require secondary confirmation by requiring a contact with a higher force level. In the present example, the computing device 100 is illustrated as displaying an email message, which includes a typographical error in the body 272 of the message. Additionally, the email message is addressed 276 to "everyone@xyzco.com", which may be a large number of people. Consequently, sending the email message may be determined to be a suspect action that requires secondary confirmation due to the typographical error in the body 272 of the message and the possible inclusion of a large number of people in the address,” Momeyer et al., para [0053]. Thus, the execution of sending the e-mail will not be blocked if no potential problems with the e-mail composition (i.e., a policy) are indicated.). Momeyer et al. benefits Gruber et al. by providing a check on sending an e-mail based on certain criteria of the e-mail contents (Momeyer et al., para [0053]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Momeyer et al. to improve the dialog services of Gruber et al. 
 
Regarding claim 32 (Currently Amended), Gruber et al. discloses the system of claim 24, comprising the one or more server computing devices 

receive an indication of a type of visual dialog state (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state).).

Gruber et al., though, does not disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process.

Momeyer et al. is cited to disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process (“FIG. 7 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100, which prevents an unintended activation of suspect commands that require secondary confirmation by requiring a contact with a higher force level. In the present example, the computing device 100 is illustrated as displaying an email message, which includes a typographical error in the body 272 of the message. Additionally, the email message is addressed 276 to "everyone@xyzco.com", which may be a large number of people. Consequently, sending the email message may be determined to be a suspect action that requires secondary confirmation due to the typographical error in the body 272 of the message and the possible inclusion of a large number of people in the address,” Momeyer et al., para [0053]. Here, the execution of sending the e-mail (i.e., a type of visual dialog state) may be blocked if potential problems with the e-mail composition are indicated.). Momeyer et al. benefits Gruber et al. by providing a check on sending an e-mail based on certain criteria of the e-mail contents (Momeyer et al., para [0053]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Momeyer et al. to improve the dialog services of Gruber et al. 
 
As to claim 41, method claim 41 and system claim 32 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 41 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 42 (Currently Amended), Gruber et al. discloses the method of claim 35, comprising: 



Gruber et al., though, does not disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process.

Momeyer et al. is cited to disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process (“FIG. 7 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100, which prevents an unintended activation of suspect commands that require secondary confirmation by requiring a contact with a higher force level. In the present example, the computing device 100 is illustrated as displaying an email message, which includes a typographical error in the body 272 of the message. Additionally, the email message is addressed 276 to "everyone@xyzco.com", which may be a large number of people. Consequently, sending the email message may be determined to be a suspect action that requires secondary confirmation due to the typographical error in the body 272 of the message and the possible inclusion of a large number of people in the address,” Momeyer et al.,  para [0053]. Here, the execution of sending the e-mail (i.e., a type of visual dialog state) may be blocked if potential problems with the e-mail composition are indicated.). Momeyer et al. benefits Gruber et al. by providing a check on sending an e-mail based on certain criteria of the e-mail contents (Momeyer et al., para [0053]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Momeyer et al. to improve the dialog services of Gruber et al. 

Allowable Subject Matter
Claims 33-34 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter. None of the prior art, alone or in combination teach “determine, via the computing resource reduction policy, to initiate execution of a real-time digital component selection process based on a metric associated with the second visual state”, or “determine, via the computing resource reduction policy, to block execution of a real-time digital component selection process based on a metric associated with the second visual state”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656